Title: Wilson Cary Nicholas to Thomas Jefferson, 30 March 1818
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                    
                        My Dear Sir
                        Richmond 
              March 30th 1818
                    
                    My first impression after receiving your letter, in answer to mine about Mr Coffee, was that I wou’d not let him go; on account of your reluctance, but upon more reflection, I determined otherwise. I had experienced that he did not give much trouble, I was sure he wou’d give an excellent  likeness, and was satisfied it wou’d be a great gratification to thousands of your country men to possess it. If you cou’d be induced to believe this, I am sure you wou’d pardon the manner in which I have used the discretion you gave me. I had a further view. I understand there is no likeness of your excellent daughter, and felt very anxious that this opportunity shou’d not be lost, of preserving the likeness of a lady, who is the ornament of her country & to whom her numerous friends are so warmly and deservedly attached. Mr Coffee, has executed Mrs Wickham’s & Mrs Nicholas’s with great success.
                    
                        I am my Dear Sir with the greatest respect & regard sincerely yours
                        W. C. Nicholas
                    
                